Title: General Orders, 11 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point October 11th 1782
                     Parole Bethlehem.
                     Countersigns Easton, Darby.
                  
                  For the day tomorrow Major General GatesLieutenant Colonel NewhallMajor GibbsBrigade Major WilliamsQuarter Master AppletonFor duty tomorrow2d Connecticut & 9th Massa. regiments.
                  At a General courtmartial held at Philadelphia Barracks August 15th 1782 by order of the honorable the Secretary at War whereof Major McPherson was President.
                  William Taylor soldier in the Pennsylvania Line charged with Desertion and forgery was tried.
                  The court after maturely considering the nature of the Crime, the evidence & prisoners defence do find him guilty of the first part of the charge in breach of Article 1st Section 6th of the Articles of war and do sentence him to suffer Death, more than two thirds of the court agreeing thereto, and acquit him of the latter part of the charge, no evidence appearing to support it.
                  The Commander in chief approves the sentence of the court.
                  At a General courtmartial held at Verplankspoint October 2d 1782 of which Colonel Cortlandt is President John McCoy Soldier of the 2d Connecticut regiment charged with Desertion was tried and found guilty in breach of Article 1st Section 6th of the rules and articles of war, and sentenced to receive one hundred Lashes on his naked back.
                  At the same court Wilhelmus Keator of the first New York regiment charged with Desertion was found guilty as above and sentenced to receive fifty Lashes on his naked back & twenty five Lashes each morning, after till he shall have received in the whole one hundred Lashes.
                  John Condrick charged before the same Court with Deserting from the 2d Connecticut regiment and Inlisting in the 1st Jersey regiment, was found guilty as before mentioned and sentenced to receive one hundred lashes on his naked back.
                  Micheal Cassady soldier of the 1st Massachusts. regiment charged with Desertion was found Guilty in breach as aforesaid and sentenced to receive one hundred Lashes on his naked back.
                  The Commander in chief approves the foregoing Sentences and desires they may be carried into execution at such times as the Commanding officers of the regiments the Prisoners belong to shall direct, except the sentence against John Condrick of the 2d Connecticut regiment who the General by particular intercession is pleased to pardon, he is to be released from confinement and Join his regiment.
                  The Board appointed the 9th ultimo to examine the pretentions of the Candidates for the Badge of Merit are requested to meet tomorrow morning 10 o’clock at the Inspector Generals Marque.
                  
               